American Beacon Treasury Inflation Protected Securities Fund Supplement dated March 8, 2012 to the Statement of Additional Information dated March 1, 2011 The information below supplements the Statement of Additional Information dated March 1, 2011. In the “Principal Officers of the Trust” section, the reference to William F. Quinn is deleted. In the “Portfolio Managers” section, the reference to William F. Quinn is deleted and the following is added: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Name of Investment Advisor and Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts American Beacon Advisors, Inc. Gene L.Needles* 8 ($912 mil) N/A N/A N/A N/A N/A *Information provided as of October 31, 2011. In the Portfolio Managers section-Ownership of Funds sub-section, the reference to William F. Quinn is deleted and the following is added: Name of Investment Advisor and Portfolio Manager Treasury Inflation ProtectedSecurities Fund American Beacon Advisors, Inc. Gene L. Needles None ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
